DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-4 and 6-10 stand rejected under Section 102.  Claims 5, 9, 11, and 12 stand rejected under Section 103.  Claims 1-12 stand objected to for informalities.  The drawings and specification stand objected to.
Applicants amended independent claims 1 and 10, and dependent claim 8, and canceled claims 2 and 3.  Applicants provided amendments to the specification and drawings. Applicants argue that the applicants is in condition for allowance.
Turning first to the drawings: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the drawings is withdrawn.
Next, the specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.  The Office noticed an additional informality, which is noted in the Claim Objections section, below.

The Office disagrees.  Han Figure 1, annotated, shows that Han meets the claim limitations:

    PNG
    media_image1.png
    743
    606
    media_image1.png
    Greyscale

For these reasons, applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Claim Objections
Claims 10-12 are objected to because of the following informalities:
Claim 10, line 9: Move “completely” to the end of the line, before the semicolon.
Claims 11 and 12 are objected to for depending from an objected-to base claim, claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Han, U.S. Pat. Pub. No. 2015/0041772, Figures 1-5.




    PNG
    media_image2.png
    325
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    712
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    711
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    408
    710
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    418
    714
    media_image6.png
    Greyscale

Regarding claim 1: Han Figures 1-5 disclose an electroluminescent display panel, comprising: a display area (DA), and a non-display area (PA) surrounding the display area (DA); wherein the non-display area (PA) is provided with at least one crack dam (300) on a base substrate (100), the crack dam (300) comprises at least two See Han Figure 5; Han specification ¶¶ 36-64.  See annotated Han Figure 1, in the Response to Arguments section, above, which shows the orthographic projections.
Regarding claim 4, which depends from claim 1: Han discloses that the crack dam (300) further comprises a protective layer (181) being disposed to cover the metal pads (151, 171).  Han specification ¶¶ 43, 47; Han Figure 5.  
Regarding claim 6, which depends from claim 1: Han discloses that the metal pads (151, 171) in the crack dam (300) are two metal pads.  Han specification ¶¶ 39-41, 47.
Id. ¶ 47.  
Regarding claim 8, which depends from claim 6: Han discloses that the second metal pad (151) is in a same layer as a gate electrode (150).  Id.
Regarding claim 9: Han discloses a display device, comprising the electroluminescent display panel according to claim 1.  See the rejection of claim 1 above.  See also Han Title, Han Abstract.
Regarding claim 10: Han Figures 1-5 disclose a manufacturing method of the electroluminescent display panel according to claim 1, comprising: forming at least two metal pads (151, 171) on the non-display area (PA) of the base substrate (100), wherein the at least two metal pads (151, 171) comprise the first metal pad (171) and the second metal pad (151), the first metal pad (171) and the second metal pad (151) are on a same side of the base substrate (100), and the distance between the first metal pad (171) and the base substrate (100) is greater than the distance between the second metal pad (151) and the base substrate (100); and forming the insulating layer (161) between the first metal pad (171) and the second metal pad (151), wherein the insulating layer (161) is completely disposed to cover the second metal pad (151); wherein a surface the plane of the insulating layer (161) parallel to the base substrate (100), being disposed to cover and being away from the second metal pad (151) is the first surface, an orthographic projection of the first metal pad (171) on the base substrate (100) is disposed to cover an orthographic projection of the first surface on the base substrate (100) completely; and the orthographic projection of the first metal pad (171) on the base substrate (100) is further disposed to cover an orthographic projection See Han Figure 5; Han specification ¶¶ 36-64.  See annotated Han Figure 1, in the Response to Arguments section, above, which shows the orthographic projections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han, or over Han in view of Park, U.S. Pat. Pub. No. 2018/0013092, Figure 3.

    PNG
    media_image7.png
    433
    721
    media_image7.png
    Greyscale

Id.  
Park Figure 3 discloses an encapsulating layer (316, 317) on an OLED substrate including a bank layer (326) and spacer layer (327) which comprise dam (324).  Park specification ¶¶ 53-56.  These layers are formed over the OLED and protect the device.  See Park Figure 3; Park specification ¶ 47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park layers in Han because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han.
Regarding claim 9: To the extent that Han Figures 1-5 do not disclose a display device, Han discloses that the device can be a part of a mobile phone or a television.  Han specification ¶ 86.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Han device in a display device because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and further in view of Sun, U.S. Pat. Pub. No. 2017/0110488, Figures 8-16.

    PNG
    media_image8.png
    362
    464
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    263
    484
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    287
    502
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    359
    458
    media_image11.png
    Greyscale

Regarding claim 11, which depends from claim 10: Han discloses that a pattern of the first metal pad (171) and a pattern of the source and drain electrodes (170) are formed on the same layer, see Han specification ¶ 47, but not that they are formed by one patterning process.
Sun Figures 9-16 disclose a technique for patterning all metal layers on one insulating layer through one patterning process.  Sun specification ¶¶ 59-61 (source drain electrodes).   One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Sun technique in Han because the modification would have involved a selection of a known technique based on its suitability for its intended use.	
Regarding claim 12, which depends from claim 10: Han discloses that a pattern of the second metal pad (151) and a pattern of the gate electrode (150) are formed on the same layer, see Han specification ¶ 47, but not that they are formed through one patterning process.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897